Citation Nr: 0917077	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-16 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to service-connected diabetes 
mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The appeal was later transferred to the RO in Los Angeles, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
38 C.F.R. § 19.9 (2008).  As explained below, the facts and 
circumstances of this case require an attempt to retrieve 
additional medical records and to provide the Veteran with an 
examination that includes a medical opinion.  The relevant 
evidence of record is briefly summarized below.  

The Veteran's service treatment records are negative for any 
findings relating to peripheral neuropathy.  

In June 2000, a private physician reported, in the earliest 
post-service medical record in the file, that the Veteran was 
unable to walk due to disabling right leg pain and had 
coldness and numbness in his feet.  

The Veteran's private hospital records dated from November 
2000 and June 2002 include a history of his consumption of 
four to six beers a day.  

In May 2004 a private physician, who has treated the Veteran 
for many years, stated that the Veteran has a diagnosis of 
diabetic neuropathy with foot pain.  In October 2004 the same 
private physician stated that the Veteran's diabetes caused 
his peripheral neuropathy, which was quite disabling at that 
time.  

In July 2004 the Veteran had a VA examination to evaluate his 
hypertension, diabetes, and peripheral neuropathy.  The 
examiner reported that the Veteran complained of problems 
with peripheral nerves in 1983, to include pain, tingling, 
and numbness in his feet and hands and that he continued to 
have numbness in his feet.  The Veteran gave a history of 
working in the mountains laying ceramic tiles and of 
subsequent frostbite.  He said that he currently had 
difficulty walking because of pain and numbness.  The Veteran 
also indicated that he stopped drinking alcohol in October 
2003, but for 25 years prior to that he drank approximately 
six to nine beers per night and there was a three year period 
when he drank three to five shots of whiskey.  The 
examination showed that the Veteran had numbness up to his 
knees and diminished sensory perception to his hands and 
feet.  His feet were warm to the touch, and there was no 
ulceration.  

Following the July 2004 VA examination, the clinician 
concluded that the Veteran's peripheral neuropathy was likely 
related to his history of alcohol abuse.  It was noted that 
his peripheral neuropathy was present more than 17 years 
before the diagnosis of diabetes.  The examiner also found 
that the Veteran's diabetes was under good control and that a 
three year history of diabetes could not account for the 
Veteran's profound neuropathy.  

Although the July 2004 VA examiner discussed the Veteran's 
peripheral neuropathy as unrelated to his diabetes, the 
clinician did not address the question of whether the 
Veteran's diabetes aggravated his already diagnosed 
peripheral neuropathy.  Under 38 C.F.R. § 3.310 (a), service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or injury 
and secondary service connection may be found where a 
service-connected disability aggravates another condition 
(i.e., there is an additional increment of disability of the 
other condition which is proximately due to or the result of 
a service-connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).  An amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, essentially codified Allen and added 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  

In view of the foregoing, the Board finds that an addendum to 
the July 2004 examination is warranted that addresses the 
question of whether the Veteran's service-connected diabetes 
aggravated his peripheral neuropathy.  If the examiner is 
unavailable, the Veteran must be afforded a new VA 
examination that includes such an opinion.  

Upon review of the record, the Board also finds that the 
Veteran should be issued an additional notification letter 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  The December 2003 VCAA letter did not include 
information regarding secondary service connection.  The VCAA 
notification letter issued upon remand must include a copy of 
38 C.F.R. § 3.310 and the amendment to that regulation.  See 
71 Fed. Reg. 52744 (2006).  This information should also be 
included in any subsequently issued supplemental statement of 
the case.

With respect to the duty to obtain additional medical 
records, the Board notes that in January 2005, the Social 
Security Administration (SSA) granted the Veteran disability 
benefits.  The SSA administrative law judge found no evidence 
of the Veteran being diagnosed as having a medically 
determinable alcohol abuse disorder, and the judge noted that 
at the January 2005 hearing the Veteran testified that he 
only consumed two drinks per week.  The SSA administrative 
law judge concluded, however, that even if the Veteran had a 
medically determinable alcohol abuse disorder, there was no 
evidence that his orthopedic impairments would improve absent 
alcohol abuse.  Therefore, the SSA administrative law judge 
did not find alcohol abuse to be a contributing factor to a 
finding of disability.  

A list of referenced medical records, both private and from 
the VA Medical Center in Loma Linda, is cited in the January 
2005 SSA decision.  Although the Veteran has not notified VA 
regarding some of these medical records, the Board notes that 
VA has a duty to obtain SSA records when it has actual notice 
that the Veteran was receiving SSA benefits.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187-88 (2002); Tetro v. Gober, 
14 Vet. App. 100, 110 (2000) (holding that VA has a duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists); 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  Accordingly, the AMC/RO must 
contact SSA and obtain and associate with the claims file 
copies of the Veteran's records regarding SSA benefits, 
including any medical records in its possession.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2008).

Lastly, copies of all outstanding relevant records of 
treatment, VA and non-VA, (i.e., relating to evaluation or 
treatment for diabetes or peripheral neuropathy) should be 
obtained and made part of the claims file.  38 C.F.R. 
§ 3.159(c)(1)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be notified of the 
information and evidence needed to 
substantiate his claim for service 
connection for peripheral neuropathy, to 
include as secondary to service-connected 
diabetes mellitus, type II.  The Veteran 
should be provided with a copy of 38 
C.F.R. § 3.310 and the amendment to that 
regulation, effective October 10, 2006.

2.  The Veteran also must be provided a 
letter that informs him of how to 
establish a disability rating and an 
effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

3.  The RO should contact SSA and obtain 
and associate with the claims file copies 
of the Veteran's records regarding SSA 
benefits, including the underlying medical 
records SSA used in making its January 
2005 decision.  

4.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for his diabetes and peripheral 
neuropathy should be obtained and made 
part of the claims file.  

5.  The claims file must be sent to the 
clinician who performed the July 2004 VA 
examination for an addendum to that 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, the clinician is asked to address 
the following question:

Is it at least as likely as not 
(50 percent or more degree of 
probability) that the Veteran's 
peripheral neuropathy was 
aggravated by his service-
connected diabetes mellitus?

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of aggravation as to find against 
aggravation.  More likely and as likely 
support a finding of aggravation; less 
likely weighs against the claim.

The clinician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
clinician is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate.
If the examiner finds a disability was 
aggravated by a service-connected 
disability, to the extent that is possible, 
the examiner is requested to provide an 
opinion as to approximate baseline level of 
severity of the disability (e.g., slight, 
moderate) before the onset of aggravation.

6.  If the clinician who performed the 
July 2004 examination is unavailable, the 
Veteran should be scheduled for a new VA 
peripheral neuropathy examination.  The 
claims file must be sent to the examiner 
for his or her review.

Following a review of the relevant medical 
evidence in the claims file, obtaining a 
history from the Veteran, the clinical 
examination and any tests that are deemed 
necessary, the examiner is asked to address 
the following question:

a) Is it at least as likely as 
not (50 percent or more degree 
of probability) that the 
Veteran's peripheral neuropathy 
was caused or aggravated by his 
service-connected diabetes 
mellitus?

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support causation or a finding of 
aggravation; less likely weighs against the 
claim.

The clinician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
clinician is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate.

If the examiner finds a disability was 
aggravated by a service-connected 
disability, to the extent that is possible, 
the examiner is requested to provide an 
opinion as to approximate baseline level of 
severity of the disability (e.g., slight, 
moderate) before the onset of aggravation.

7.  Thereafter, the Veteran's claims for 
service connection must be adjudicated on 
the basis of all of the evidence of record 
and all governing legal authority.  

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
must be provided with a supplemental 
statement of the case, which should include 
38 C.F.R. § 3.310(a) and the amendment to 
that regulation, effective October 10, 
2006.  

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
Veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).



